IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Pennsylvania Cyber Charter     :
School                                    :   No. 2095 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Pennsylvania Virtual Charter   :
School                                    :   No. 2096 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Agora Cyber Charter School     :   No. 2097 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Commonwealth Connections       :
Academy Charter School                    :   No. 2098 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Pennsylvania Department of     :
Education and the Secretary of            :
Education Pedro A. Rivera                 :   No. 2181 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Pennsylvania Department of     :
Education and Secretary of                :
Education Pedro A. Rivera                 :   No. 2182 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Commonwealth Connections       :
Academy Charter School                    :   No. 2183 C.D. 2015
In Re: Appointment of a Receiver for    :
the Chester Upland School District      :
                                        :
Appeal of: Agora Cyber Charter School :     No. 2184 C.D. 2015
                                        :
In Re: Appointment of a Receiver for :
the Chester Upland School District      :
                                        :
Appeal of: Pennsylvania Cyber Charter :
School                                  :   No. 2185 C.D. 2015
                                        :
In Re: Appointment of a Receiver for :
the Chester Upland School District      :
                                        :
Appeal of: Pennsylvania Virtual Charter :
School                                  :   No. 2186 C.D. 2015
                                        :
In Re: Appointment of a Receiver for :
the Chester Upland School District      :
                                        :
Appeal of: Achievement House Cyber :
Charter School                          :   No. 2228 C.D. 2015
                                        :
In Re: Appointment of a Receiver for :
the Chester Upland School District      :
                                        :
Appeal of: PA Distance Learning         :
Charter School and PA Leadership        :   No. 2229 C.D. 2015
Charter School                          :   Argued: October 17, 2016

BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                 FILED: September 13, 2018

            Agora Cyber Charter School (Agora), Commonwealth Connections
Academy Charter School, Pennsylvania Cyber Charter School, Pennsylvania Virtual
Charter School, Achievement House Cyber Charter School, PA Distance Learning
Charter School, and PA Leadership Charter School (collectively, Cyber Charter
Schools) appeal, and the Commonwealth of Pennsylvania (Commonwealth),
Department of Education (Department) and Secretary of Education (Secretary) Pedro
A. Rivera, cross-appeal from the Delaware County Common Pleas Court’s (trial
court) October 9, 2015 and October 29, 2015 orders approving the Chester Upland
School District’s (District) and the Department’s October 2, 2015 Revised Joint
Petition to Amend Financial Recovery Plan which modified the statutorily-mandated
special education rate for all District Cyber Charter Schools and ordered the
Commonwealth to provide the District with an additional $20 million in school
funding.
              On August 14, 2012, pursuant to provisions of the Public School Code
of 1949 (School Code)1 (as amended by Act 141 of 2012 (Act)2), the Department
declared the District in financial recovery status.3          In accordance with the School
Code, the appointed chief recovery officer4 created a financial recovery plan (Plan)
which he presented to the District’s Board of School Directors (Board) on November
13, 2012. On November 26, 2012, the Board rejected the Plan. Pursuant to Section
671-A of the School Code,5 the Secretary petitioned the trial court to appoint a
receiver. On December 13, 2012, the trial court issued an order appointing the


       1
          Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101 - 27-2702.
       2
          Act of July 5, 2012, P.L. 1142, 24 P.S. §§ 6-601-A - 6-693-A, 9-921-A(a.1), 10-1073, 10-
1076 - 10-1080, 16-1607, 16-1616, 21-2104. The Act added Sections 601-A through 693-A to the
School Code pertaining to school districts in financial distress, and added or amended other
statutory provisions pertaining to the approval and employment of district superintendents and
assistant superintendents, reporting requirements for subsidies and funds received by intermediate
units, and permitting students to wear military uniforms at high school graduation.
        3
          Section 621-A of the School Code, 24 P.S. § 6-621-A, provides for the Secretary to, under
certain conditions, issue a declaration that a school district is in financial recovery status.
        4
          The Secretary appoints the chief recovery officer. See Section 631-A of the School Code,
24 P.S. § 6-631-A.
        5
          24 P.S. § 6-671-A.
                                                2
receiver (Receiver) and directing the Receiver to implement the November 13, 2012
Plan.6
              On August 18, 2015, the Receiver and the Department filed a joint
petition to amend the Plan (Petition to Amend). The Petition to Amend sought to:
modify the statutorily-mandated payments to District charter schools7 for special
education; modify the statutorily-mandated payments to District cyber charter schools
for both regular and special education students; engage forensic auditors and a
financial specialist; and pursue a loan restructuring. On August 25, 2015, the trial
court disapproved the Petition to Amend to the extent it sought to modify charter
school payments, explaining:

              [A]t the end of the year, there will still remain a 20.6
              million dollars budgetary deficit. Thus the clear and
              convincing evidence established that the proposed
              [a]mendment would not eliminate the District’s debt and
              would not provide any degree of certainty that either the
              [c]harter [s]chools or other entities who [sic] are owed
              money from the District, would be paid in a timely manner.



         6
         On May 9, 2013 and October 8, 2014, the trial court granted petitions to amend the Plan
and approved interest-free transitional loans from the Department. See Reproduced Record at 223a-
225a, 471a-473a.
       7
         The Pennsylvania Supreme Court has explained:
              The Charter School Law[, Act of March 10, 1949, P.L. 30, as
              amended, added by Section 1 of the Act of June 19, 1997, P.L. 225,
              24 P.S. §§ 17-1701-A - 17-1751-A] . . . provides for the funding of
              charter schools by requiring a school district to pay the charter school
              for each student residing in the district who attends the charter school.
              If a school district fails to make the payment, the [Charter School
              Law] authorizes the Secretary . . . to deduct the appropriate amount
              from the state’s payments to the district.
Slippery Rock Area Sch. Dist. v. Pa. Cyber Charter Sch., 31 A.3d 657, 659 (Pa. 2011). In addition
to the per-student amount a school district pays charter schools, the charter schools receive an
additional payment for children requiring special education services. See Section 1725-A(a)(3) of
the Charter School Law, 24 P.S. § 17-1725-A(a)(3).
                                                 3
                Accordingly, the conclusion presented by the clear and
                convincing evidence is that the proposed Amendment . . . is
                wholly inadequate to restore the [District] to financial
                stability and it must therefore be disapproved.

Trial Ct. August 25, 2015 Opinion at 11-12, Reproduced Record (R.R.) at 1714a-
1715a.
                The Receiver and the Department filed with the trial court on September
15, 2015, a revised joint petition to amend the Plan (Second Petition to Amend) and
attached a revised recovery plan. The Second Petition to Amend described methods
of addressing the District’s negative fund balance, including proposed House Bill No.
1521 of 2015 (House Bill No. 1521),8 which, if approved, would provide a one-time
$25 million subsidy to the District. Further, the Second Petition to Amend contained
an explanation that in the event the necessary additional funds were not appropriated,
the Governor’s Office was seeking a financial institution’s commitment to refinance
the District’s negative fund balance on the District’s behalf. The trial court held a
hearing on the Second Petition to Amend on September 18, 2015. On September 22,
2015, the trial court granted the parties’ request to withdraw the Second Petition to
Amend based on a pending agreement between some brick-and-mortar charter
schools and the Receiver, the District and the Department. Thereafter, three brick-
and-mortar charter schools agreed to accept a rate for special education students
below the statutorily-mandated rate and to forgive the District’s past-due payments
for the 2014-2015 school year.
                On October 2, 2015, the District and the Department filed with the trial
court a Revised Joint Petition to Amend Financial Recovery Plan (Third Petition to
Amend) attaching a revised recovery plan (Revised Plan). Therein, they proposed
that all District charter schools receive the same reduced special education rate


      8
          As of the filing of this Opinion, House Bill No. 1521 has not been enacted.
                                                  4
accepted by the three District brick-and-mortar charter schools and that all District
charter schools forgive all outstanding District debt owed to them for the 2014-2015
school year. As in the Second Petition to Amend, the Third Petition to Amend
included reference to House Bill No. 1521.
               On October 9, 2015, the trial court issued an opinion and order (October
9, 2015 Order) approving the Plan’s modification insofar as the special education
rates agreed to by the three District brick-and-mortar charter schools would be
extended to all District charter schools. In addition, the trial court ordered the
Commonwealth to provide the District with an additional $20 million in funding. In
its opinion, the trial court placed the ultimate responsibility for the District’s financial
woes on the Commonwealth, concluding that the Commonwealth’s funding of the
District was severely inadequate due to the Governor’s budget eliminating the
Commonwealth’s charter school reimbursements previously provided pursuant to Act
88 of 20029 (Act 88).10 The Cyber Charter Schools, the District, the Receiver, the
Department and the Secretary filed notices of appeal and cross-appeal from the trial
court’s October 9, 2015 and October 29, 2015 orders to this Court.11

       9
          Act of June 29, 2002, P.L. 524 (relating, in pertinent part, to charter school funding).
       10
           On October 29, 2015, the trial court issued an order clarifying that the trial court did not
intend by its October 9, 2015 Order to require the Commonwealth to pay $20 million each year in
increased funding. Rather, “[i]t intended an amount equal to the reduction in the tuition paid to the
[c]harter [s]chools in each of the next ten (10) years.” Trial Ct. October 29, 2015 Order at 1. The
trial court also clarified that the initiative to forgive the District’s charter school debt for the 2014-
2015 school year was not approved for District charter schools not involved in the settlement with
the District and the Department.
        11
           “The interpretation of a statute raises a question of law, and in such instances, this Court’s
review is plenary.” Wagner v. Dep’t of Transp., Bureau of Driver Licensing, 931 A.2d 104, 106
(Pa. Cmwlth. 2007). Further, “[o]ur scope of review where the court below has held a de novo
hearing is limited to a consideration of whether findings of fact are supported by substantial
evidence and whether the law was properly applied to the instant facts.” Dep’t of Transp., Bureau
of Traffic Safety v. Volmer, 398 A.2d 1098, 1100 (Pa. Cmwlth. 1979) (italics added). See also
Hornstein v. Lynn Twp. Sewer Auth., 866 A.2d 1192 (Pa. Cmwlth. 2005), aff’d, 895 A.2d 544 (Pa.
2006).
                                                    5
               Agora,      Commonwealth           Connections       Academy        Charter     School,
Pennsylvania Cyber Charter School and Pennsylvania Virtual Charter School
(collectively, Agora Parties) filed a joint brief with this Court (Agora Brief).
Achievement House Cyber Charter School, PA Distance Learning Charter School,
and PA Leadership Charter School (collectively, Achievement Parties), similarly
filed a joint brief with this Court. The Cyber Charter Schools raise the following
issues:12 (1) whether the trial court erred when it authorized the Receiver to amend
the Plan permitting the District to pay Charter Schools less than the statutorily-
mandated special education rate; (2) whether the trial court erred when it approved
the Plan modification because the modification was not adequate to restore the
District to financial stability and was arbitrary and capricious; (3) whether Section
672-A of the School Code fails to provide adequate due process protections; (4)
whether the trial court’s interpretation of Section 672-A(c) of the School Code
resulted in an unconstitutional delegation of legislative power; (5) whether the trial
court erred by failing to find the Act unconstitutional on its face or as applied; and (6)
whether the Act’s passage violated the Pennsylvania Constitution’s single subject13
and original purpose14 provisions.
               The Department and the Secretary also filed a joint brief in support of
their cross-appeal (Department Brief), wherein they raised three issues for this
Court’s review: (1) whether the trial court erred by holding that the School Code
expressly permitted the Receiver to propose modifications to the charter school

       12
           Given the similarity of the issues raised in the parties’ briefs, this Court has consolidated
and restated the issues for clarity and brevity.
        13
            Article III, Section 3 of the Pennsylvania Constitution states: “No bill shall be passed
containing more than one subject, which shall be clearly expressed in its title, except a general
appropriation bill or a bill codifying or compiling the law or a part thereof.” Pa. Const. art. III, § 3.
        14
           Article III, Section 1 of the Pennsylvania Constitution provides: “No law shall be passed
except by bill, and no bill shall be so altered or amended, on its passage through either House, as to
change its original purpose.” Pa. Const. art. III, § 1.
                                                   6
special education rates and implement those modifications after the trial court
concluded that doing so would restore the District to financial stability; (2) whether
the trial court erred by refusing to order forgiveness of the District’s 2014-2015
Charter School funding debt; and (3) whether the trial court exceeded its authority by
ordering the Commonwealth to provide the District with additional funding.
              Finally, the District filed a brief in support of its cross-appeal, wherein it
incorporated by reference the Department’s arguments, except for the Department’s
assertion that the trial court erred by ordering the Department to provide the District
additional funding.15


                           Cyber Charter Schools’ Arguments

1. Trial Court’s Interpretation of Section 672-A(c)(3) of the School Code16
              The Cyber Charter Schools argue that the trial court erred by conferring
power on the Receiver to alter the statutorily-mandated special education rate, where
the School Code does not authorize a receiver to exercise such authority.
Specifically, the Cyber Charter Schools contend that the trial court misinterpreted
Section 672-A(c)(3) of the School Code to grant the Receiver authority to disregard
the District’s legal obligation to pay Charter Schools the statutorily-mandated special
education rate. In so doing, the Cyber Charter Schools maintain that the trial court
improperly interpreted an exception to statutorily-prohibited conduct as
affirmatively granting the Receiver the power to modify the statutory special
education rate. The Cyber Charter Schools also assert that permitting the Receiver to


       15
           The Agora Parties filed a second brief replying to the Department’s brief and responding
to the Department’s cross-appeal. The District filed a second brief opposing the Commonwealth’s
cross-appeal. The Department filed a second brief addressing the issues raised by the District and
the Cyber Charter Schools relating to the Department’s cross-appeal.
        16
           24 P.S. § 6-672-A(c)(3).
                                                7
require the Cyber Charter Schools to accept less than the statutorily-mandated special
education rate per student is inconsistent with Section 681-A of the School Code
which permits charter schools to voluntarily assist a school district in financial
distress.   Finally, the Cyber Charter Schools argue that the language, “unless
otherwise ordered by a court of competent jurisdiction,” contained in Section 672-
A(c)(3) of the School Code refers to “an order previously granted by a different
court.” Agora Br. at 31.
             Initially, we recognize that when interpreting the relevant statutes,

             we are guided by the principles embodied in [the] Statutory
             Construction Act [ of 1972 (Statutory Construction Act), 1
             Pa.C.S. §§ 1501-1991]. P[a.] Gaming Control Bd. v. City
             Council of Phila[.], . . . 928 A.2d 1255, 1263 ([Pa.] 2007).
             The principally[-]relevant provisions of the Statutory
             Construction Act applicable to this matter are: Section
             1921(a), which specifies that ‘[t]he object of all
             interpretation and construction of statutes is to ascertain and
             effectuate the intention of the General Assembly’, and that
             ‘[e]very statute shall be construed, if possible, to give effect
             to all its provisions,’ 1 Pa.C.S. § 1921(a); and Section
             1921(b), which instructs: ‘When the words of a statute are
             clear and free from all ambiguity, the letter of it is not to be
             disregarded under the pretext of pursuing its spirit,’ id. §
             1921(b).
             The Statutory Construction Act also sets forth certain
             presumptions regarding the General Assembly’s enactment
             of statutes which guide our interpretation in this instance,
             particularly that: ‘[w]ords and phrases shall be construed
             according to rules of grammar and according to their
             common and approved usage,’ 1 Pa.C.S. § 1903(a); the
             legislature ‘does not intend a result that is absurd,
             impossible of execution or unreasonable,’ 1 Pa.C.S. §
             1922(1); and the legislature intends the entirety of the
             statute to be certain, 1 Pa.C.S. § 1922(2). Additionally, if
             the General Assembly defines words that are used in a
             statute, those definitions are binding. Young’s Sales &
             Serv[.] v. Underground Storage Tank Indemnification B[d.],
             . . . 70 A.3d 795, 801 ([Pa.] 2013).
                                            8
SugarHouse HSP Gaming, LP v. Pa. Gaming Control Bd., 136 A.3d 457, 477 (Pa.
2016).
              By way of background, Pennsylvania charter schools, including the
Cyber Charter Schools, are funded in accordance with the Charter School Law.17 The
Pennsylvania Supreme Court has explained:

              Section []1725-A [of the Charter School Law18] places the
              burden to fund the education of a student enrolled in a cyber
              charter school on the school district of residence. The
              school district satisfies this obligation by making monthly
              payments to the charter school, with the precise amount of
              the payment calculated from a statutory formula.

Slippery Rock, 31 A.3d at 666 (citation omitted; emphasis added). Section 1725-A(a)
of the Charter School Law states, in relevant part:

              (1) There shall be no tuition charge for a resident or
              nonresident student attending a charter school.
              (2) For non-special education students, the charter school
              shall receive for each student enrolled no less than the
              budgeted total expenditure per average daily membership of
              the prior school year, as defined in [S]ection 2501(20) [of
              the School Code, 24 P.S. § 25-2501(20)], minus the
              budgeted expenditures of the district of residence for
              nonpublic school programs; adult education programs;
              community/junior college programs; student transportation
              services; for special education programs; facilities
              acquisition, construction and improvement services; and
              other financing uses, including debt service and fund
              transfers as provided in the Manual of Accounting and
              Related Financial Procedures for Pennsylvania School
              Systems established by the department. This amount shall
              be paid by the district of residence of each student.
              (3) For special education students, the charter school
              shall receive for each student enrolled the same funding

       17
           Act of March 10, 1949, P.L. 30, added by the Act of June 19, 1997, P.L. 225, as amended,
24 P.S. §§ 17-1701-A - 17-1751-A.
        18
           24 P.S. § 17-1725-A.
                                                9
             as for each non-special education student as provided in
             clause (2), plus an additional amount determined by
             dividing the district of residence’s total special
             education expenditure by the product of multiplying the
             combined percentage of [S]ection 2509.5(k)[, of the
             School Code, 24 P.S. § 25-2509.5(k),] times the district of
             residence’s total average daily membership for the prior
             school year. This amount shall be paid by the district of
             residence of each student.
             ....
             (5) Payments shall be made to the charter school in twelve
             (12) equal monthly payments, by the fifth day of each
             month, within the operating school year. . . .

24 P.S. § 17-1725-A(a) (emphasis added). Thus, Pennsylvania school districts are
statutorily-mandated to pay charter schools for the education of enrolled students
from their districts, and to pay additional amounts for students receiving special
education services.
             When a Pennsylvania school district is in financial distress, the School
Code provides a comprehensive statutory scheme to move the school district to fiscal
stability.   Section 621-A of the School Code directs the Secretary, after an
appropriate investigation, to declare a school district in financial recovery if the
school district meets certain enumerated criteria. See 24 P.S. § 6-621-A. Within five
days thereafter, the Secretary must appoint a chief recovery officer. See 24 P.S. § 6-
631-A. Section 633-A of the School Code sets forth the chief recovery officer’s
duties and powers which include developing and implementing a financial recovery
plan. See 24 P.S. § 6-633-A. Section 642-A(a) of the School Code grants a school
district in financial recovery or receivership

             the following powers only to the extent that the powers are
             specifically included in the school district’s financial
             recovery plan and the exercise of the powers will effect
             needed economies in the operation of the district’s schools:

                                           10
             (1) Reopen its budget for the current school year,
             notwithstanding any other provision of law.
             (2) Convert school buildings to charter schools. . . .
             (3) Cancel or renegotiate any contract to which the board of
             school directors or the school district is a party, if the
             cancellation or renegotiation of contract will effect needed
             economies in the operation of the district’s schools. . . .
             (4) Increase tax levies in such amounts and at such times as
             is recommended by the chief recovery officer, subject to the
             . . . Taxpayer Relief Act.[19]
             (5) Appoint a special collector of delinquent taxes . . . .
             (6) Dispense with the services of such nonprofessional
             employees . . . .
             (7) Enter into agreements with persons or for-profit or
             nonprofit organizations to operate one or more schools. . . .
             (8) Suspend or revoke a charter under [S]ection 1729-A [of
             the Charter School Law].
             (9) Employ [uncertified] professional and senior
             management employees . . . if the [S]ecretary has approved
             the qualifications . . . .
             (10) Enter into agreements . . . [for] . . . noninstructional or
             other services . . . .
             (11) Close or reconstitute a school, including the
             reassignment, suspension or dismissal of professional
             employees.
             (12) Appoint managers, administrators or for-profit or
             nonprofit organizations to oversee the operations of a
             school or group of schools within the school district.
             (13) Reallocate resources, amend school procedures,
             develop achievement plans and implement testing or other
             evaluation procedures for educational purposes.

      19
         Act of June 27, 2006, P.L. 1873, No. 1 (Spec. Sess. No. 1), as amended, 53 P.S. §§
6926.101 through 6926.5006.
                                            11
              (14) Supervise and direct principals, teachers and
              administrators.
              (15) Negotiate a new collective bargaining agreement if the
              negotiation of a new collective bargaining agreement will
              effect needed economies in the operation of the district’s
              schools.
              (16) Delegate . . . powers the chief recovery officer deems
              necessary to carry out the purposes of this article, subject to
              the supervision and direction of the chief recovery officer.
              (17) Employ . . . organizations to review the financial and
              educational programs of school buildings and make
              recommendations to the chief recovery officer regarding
              improvements to the financial or educational programs of
              school buildings.
              (18) Negotiate a contract with a charter school under
              [S]ection 681-A(f) [of the School Code].

24 P.S. § 6-642-A(a).
              Section 671-A(a) of the School Code requires the Secretary to petition a
court to appoint a receiver if the school board directors fail to approve or implement a
financial recovery plan developed by the chief recovery officer. 24 P.S. § 6-671-
A(a). Pursuant to Section 672-A(a) of the School Code, a receiver so appointed
assumes the chief recovery officer’s powers (granted under Section 633-A of the
School Code)20 and those of the school board directors (conferred under Section 642-

       20
         Section 633-A of the School Code, which describes the chief recovery officer’s duties and
responsibilities, provides:
              Subject to [the school district’s board of directors’ approval of a
              resolution cooperating with the chief recovery officer as set forth in]
              [S]ection 662-A [of the School Code], the chief recovery officer shall:
              (1) With the assistance of the [D]epartment, develop, implement and
              administer a financial recovery plan in accordance with Subdivision
              (iii).
              (2) Coordinate the [D]epartment’s provision of technical assistance to
              the financial recovery school district under [S]ection 626-A [of the
              School Code].
                                                12
A of the School Code).21 See 24 P.S. § 6-672-A(a). The receiver is also granted the
following additional powers and responsibilities under Section 672-A(b) of the
School Code:

               (1) Implement the financial recovery plan attached to the
               petition filed under [S]ection 671-A(a) [of the School
               Code].
               (2) Submit quarterly reports to the [S]ecretary,
               superintendent and board of school directors of the school
               district concerning the progress of the school district under
               the financial recovery plan. . . .
               (3) Direct employees and appointed officials of the school
               district to take actions that, in the judgment of the receiver,
               are necessary to implement the financial recovery plan and
               to refrain from taking actions that, in the judgment of the
               receiver, would impede the implementation of the plan.
               (4) Direct the board of school directors to levy and raise
               taxes.
               (5) Modify the financial recovery plan as necessary to
               restore the school district to financial stability by submitting

               (3) Maintain oversight of the financial recovery school district during
               the transition period under [S]ection 625-A [of the School Code].
               (4) Attend regular and executive sessions of the board of school
               directors.
               (5) When a receiver is appointed to oversee the management of the
               financial recovery school district under Subdivision (vi), serve as an
               advisor to the receiver.
               (6) Where an advisory committee is established under [S]ection 654-
               A [of the School Code], meet at least monthly with the advisory
               committee.
               (7) In a financial recovery school district to which [S]ection 654-A [of
               the School Code] does not apply, conduct at least four public forums
               on the basis for the financial recovery declaration and the
               development and implementation of a financial recovery plan.
24 P.S. § 6-633-A.
        21
           The receiver’s powers also include “all powers and duties of the board of school directors
stated in the financial recovery plan.” 24 P.S. § 6-672-A(a)(1).
                                                 13
            a petition to the court of common pleas. Within seven days
            of the filing of the petition, the court of common pleas shall
            issue a decision approving or disapproving the petition.
            The court of common pleas shall approve the modification,
            unless the court finds by clear and convincing evidence that
            the modification is arbitrary, capricious or wholly
            inadequate to restore the school district to financial
            stability.
            (6) Employ financial or legal experts the receiver deems
            necessary to implement or modify the financial recovery
            plan. . . .
            (7) Attend regular and executive sessions of the board of
            school directors of the school district.
            (8) Petition the court of common pleas in the county in
            which the school district or the largest part in area of the
            school district is located to issue a writ of mandamus upon
            any employee or elected or appointed official of the school
            district to secure compliance with a directive of the receiver
            issued under paragraph (3) or (4). . . .
            (9) Meet at least monthly with the advisory committee,
            where an advisory committee has been established . . . .

24 P.S. § 6-672-A(b). Notwithstanding the broad authority the General Assembly
conferred upon a receiver, Section 672-A(c) of the School Code expressly limits a
receiver’s powers as follows:

            Prohibited activity.--Nothing in this subarticle or the
            financial recovery plan shall be construed to authorize the
            receiver to do any of the following:
               (1) Unilaterally levy or raise taxes.
               (2) Unilaterally abrogate, alter or otherwise interfere with
               a lien, charge, covenant or relative priority that is:
                   (i) Held by a holder of a debt obligation of a school
                   district.
                   (ii) Granted by the contract, law, rule or regulation
                   governing the debt obligation.

                                           14
                  (3) Unilaterally impair or modify existing bonds, notes,
                  school district securities or other lawful contractual or
                  legal obligations of the school district, except as
                  otherwise ordered by a court of competent jurisdiction
                  or as provided in [S]ection 642-A(a)(3) [of the School
                  Code (relating to canceling or renegotiating contracts)].

24 P.S. § 6-672-A(c) (bold and italic emphasis added). With this foundation, the
Court considers the Cyber Charter Schools’ allegations of legal error with respect to
the trial court’s interpretation and application of Section 672-A(c)(3) of the School
Code.

       Whether Section 672-A(c)(3) of the School Code Contains an Affirmative
                         Grant of Authority to a Receiver.
               The Cyber Charter Schools assert there is no statutory authority
permitting a receiver to modify statutorily-mandated special education payments,
even with trial court approval. They contend that the trial court’s interpretation of
Section 672-A(c)(3) of the School Code that the Receiver is authorized to modify the
District’s legal obligation to the Cyber Charter Schools under the Charter School
Law, improperly created an additional and unauthorized affirmative Receiver power
that is not founded in the School Code.
               The Cyber Charter Schools argue that Section 672-A(c)(3) of the School
Code is an exception to a restriction on conduct that does not affirmatively grant the
Receiver additional power to modify legal obligations. They posit that Section 672-
A(a) and (b) of the School Code (incorporating Sections 642-A and 633-A of the
School Code) grants the Receiver powers, while Section 672-A(c) of the School
Code, entitled “Prohibited [A]ctivity[,]” restricts a receiver’s powers.22 24 P.S. § 6-


        22
           This Court acknowledges that Section 1924 of the Statutory Construction Act states, in
relevant part, “[t]he headings prefixed to titles, parts, articles, chapters, sections and other divisions
of a statute shall not be considered to control but may be used to aid in the construction thereof.” 1
Pa.C.S. § 1924.
                                                   15
672A(c). Accordingly, they reason that Section 672-A(c) of the School Code’s
purpose is to limit a receiver’s powers, not to expand them beyond those granted in
Section 672-A(a) and (b) of the School Code. The Department responds that the
clear and unambiguous statutory language grants the Receiver and the trial court such
authority.
             The entirety of Section 672-A(c) of the School Code pertains to and
limits a receiver’s powers granted “in this subarticle or the financial recovery plan[.]”
24 P.S. § 672-A(c). Specifically, Section 672-A(c)(3) of the School Code prohibits a
receiver, in exercising his/her powers, from, inter alia, unilaterally impairing or
modifying legal obligations, unless a court of competent jurisdiction rules otherwise
or as provided in Section 642-A(a)(3) of the School Code. 24 P.S. § 6-672-A(c)(3).
             Thus, consistent with the Cyber Charter Schools’ contentions, Section
672-A(c)(3) of the School Code does not affirmatively grant the Receiver authority
to modify a legal obligation. The Receiver’s powers stem from Section 672-A(a)
and (b) of the School Code, which incorporates the powers and duties contained in
Sections 642-A and 633-A of the School Code. On the other hand, Section 672-
A(c)(3) of the School Code imposes a limitation on those powers and duties which
may be lifted by a court of competent jurisdiction. Accordingly, a trial court may
authorize action impairing or modifying legal or contractual obligations only if the
Receiver is acting pursuant to powers granted under Section 672-A(a) and (b) of the
School Code (incorporating Sections 642-A and 633-A of the School Code).
             Even, assuming arguendo, that Section 672-A(c)(3) of the School Code
creates an affirmative power in the Receiver to “impair or modify . . . legal
obligations of the school district,” the statutorily-mandated charter school payments
are not the type of “legal obligation” contemplated by Section 672-A(c)(3) of the
School Code. 24 P.S. § 6-672-A(c)(3). “Under our venerable statutory construction

                                           16
doctrine of ejusdem generis (‘of the same kind or class’), where specific terms setting
forth enumeration of particular classes of persons or things follow general terms, the
general words will be construed as applicable only to persons or things of the same
general nature or class as those enumerated.” Dep’t of Envtl. Prot. v. Cumberland
Coal Res., LP, 102 A.3d 962, 976 (Pa. 2014). The preceding terms “existing bonds,
notes, school district securities” are very different from payments mandated by
statute. 24 P.S. § 6-672-A(c)(3). Thus, under the well-established ejusdem generis
doctrine, the term “legal obligation” cannot include the District’s statutorily-
mandated special education charter school payments.
             The most relevant powers the School Code grants to a receiver as they
relate hereto, include the following authority: To “[c]ancel or renegotiate any contract
to which the board of school directors or the school district is a party, if the
cancellation or renegotiation of contract will effect needed economies in the
operation of the district’s schools[;]” “[e]nter into agreements with persons or for-
profit or nonprofit organizations to operate one or more schools[;]” “[s]uspend or
revoke a charter under [S]ection 1729-A [of the Charter School Law;]” “[a]ppoint
managers, administrators or for-profit or nonprofit organizations to oversee the
operations of a school or group of schools within the school district[;]” and
“[r]eallocate resources, amend school procedures, develop achievement plans and
implement testing or other evaluation procedures for educational purposes.” 24 P.S.
§§ 6-642-A(a)(3), (7), (8), (12), (13).
             This Court discerns no provision under the aforementioned School Code
sections which affirmatively authorize the Receiver to unilaterally modify the
Charter School Law’s mandate. The trial court’s reliance on Section 672-A(c) of the
School Code to permit the Receiver to exercise a power not explicitly granted to the
Receiver under Section 6-672A(a) and (b) (incorporating Sections 633-A and 642-A)

                                          17
of the School Code is misplaced. There is no authority under the School Code
affirmatively permitting the Receiver to unilaterally impose self-determined special
education rates in contravention of the Charter School Law’s mandate, even with the
trial court’s approval. Therefore, this Court concludes that the trial court erred by
approving the Plan modification to alter the statutorily-mandated special education
rates.23

         Whether the Trial Court’s Interpretation of Section 672-A(c)(3) of the
       School Code is Erroneous Since it is Inconsistent with Section 681-A of the
                                    School Code.
               The Cyber Charter Schools also contend that the trial court’s
interpretation of the Receiver’s authority under Section 672-A(c)(3) of the School
Code permitting the Receiver to involuntarily require the Cyber Charter Schools to
assist the District in meeting its financial obligations, is inconsistent with Section
681-A of the School Code and, therefore, is erroneous.
               The Pennsylvania Supreme Court has explained:

               A fundamental principle in statutory construction is that we
               must read statutory sections harmoniously. Parts of a
               statute that are in pari materia, i.e., statutory sections that
               relate to the same persons or things or the same class of
               persons and things, are to be construed together, if possible,
               as one statute. ‘If they can be made to stand together[,]
               effect should be given to both as far as possible.’
               [Commonwealth v.] Office of Open Records, 103 A.3d
               [1276,] 1284 [(Pa. 2014)] (quoting Kelly v. City of Phila[.],
               . . . 115 A.2d 238, 245 ([Pa.] 1955)). In ascertaining
               legislative intent, statutory language is to be interpreted in
               context, with every statutory section read ‘together and in
               conjunction’ with the remaining statutory language, ‘and
               construed with reference to the entire statute’ as a whole.
               B[d.] of Revision of Taxes, City of Phila[.] v. City of
       23
         Although the Court holds that the trial court erred, the Court will nevertheless discuss the
Cyber Charter Schools’ and the Department’s remaining substantive legal arguments in order to
provide guidance for proceedings on remand.
                                                18
            Phila[.], . . . 4 A.3d 610, 622 ([Pa.] 2010). We must
            presume that in drafting the statute, the General Assembly
            intended the entire statute, including all of its provisions, to
            be effective. Importantly, this presumption requires that
            statutory sections are not to be construed in such a way that
            one section operates to nullify, exclude or cancel another,
            unless the statute expressly says so.

In re Tr. Under Agreement of Taylor, 164 A.3d 1147, 1157 (Pa. 2017) (citations
omitted).
            Section 681-A(a) of the School Code establishes the Financial Recovery
Transitional Loan Program (Program) under which the Department provides loans to
school districts that satisfy criteria for financial recovery status under Section 621-
A(a)(1)(i) of the School Code, and whose boards of school directors have approved a
financial recovery plan under Section 652-A(c) or Section 663-A(c) of the School
Code. See 24 P.S. § 6-681-A(a). Section 681-A(f) of the School Code, titled
“Voluntary [A]greement” states:

               (1) A school district that receives a loan under this
               subdivision may enter into a voluntary agreement
               with one or more charter schools in which students
               residing within the school district are enrolled, which
               agreement provides that the charter school may give
               the school district funds to assist the school district in
               repayment of the loan.
               (2) Any amount provided by the charter school under
               this subsection shall be in an amount agreed upon by
               the charter school and the school district.

24 P.S. § 6-681-A(f) (emphasis added).
            The Cyber Charter Schools explain that the Department loaned the
District $10 million, that the loan was identified in the hearings as a portion of the
debt that the District was having difficulty repaying, and that the trial court’s
mandated reduction of the required statutory special education payments was, in
effect, an involuntary directive to the Cyber Charter Schools to assist the District in
                                          19
repaying the loan. Because Section 681-A(f)(1) of the School Code provides that
charter schools “may enter into a voluntary agreement” to assist a distressed school
district in repaying the loans, the Cyber Charter Schools argue that they may not be
forced to do so through a reduction in the statutorily-mandated special education
rates. 24 P.S. § 6-681(f)(1) (emphasis added). According to the Cyber Charter
Schools, interpreting the School Code to permit the Receiver to require the Cyber
Charter Schools to involuntarily “assist the [District] in repayment of the loan” (by
reducing the District’s required per student statutorily-mandated payments) would
render the word “voluntary” in Section 681-A(f)(1) of the School Code meaningless.
24 P.S. § 6-681(f)(1).
               Importantly, one of the powers explicitly granted to a school district
under Section 642-A of the School Code and thereby incorporated into the Receiver’s
powers under Section 672-A of the School Code is the authority to “[n]egotiate[24] a
contract with a charter school under [S]ection 681-A(f) [of the School Code].”25 24
P.S. § 6-642-A(a)(18) (emphasis added). By creating Section 681-A(f) of the School

       24
           Merriam-Webster’s Collegiate Dictionary (11th ed. 2004) defines the word “negotiate,” in
part, as “to arrange for or bring about through conference, discussion, and compromise[.]” Id. at
830 (emphasis added).
        25
           The General Assembly did not neglect to consider ways in which charter schools could
assist financially-distressed school districts, but rather, granted such school districts the ability to
negotiate with charter schools for assistance in repaying a Program loan. Despite its obvious
attention to such matters, the General Assembly did not explicitly grant a receiver the ability to
disregard the detailed funding formula mandated in Section 1725-A(a) of the Charter School Law.
               [W]e are mindful of the precept that courts cannot insert words into a
               statute. Thus, we may not, under the guise of statutory construction,
               simply rewrite [a statutory section] . . . . See Karoly v. Mancuso, . . .
               65 A.3d 301, 309 n.7 ([Pa.] 2013) (referencing the ‘established
               precept that it is improper for this Court to supply legislative
               omissions’); Commonwealth v. Shafer, . . . 202 A.2d 308, 312 ([Pa.]
               1964) (same, even where the omission may have resulted from
               inadvertence).
Burke v. Indep. Blue Cross, 103 A.3d 1267, 1274 (Pa. 2014).
                                                  20
Code, which permits charter schools to voluntarily agree to give the school district
funds to assist them in repayment of a Program loan, and allowing a receiver to
“[n]egotiate” such a contract with charter schools, the General Assembly provided a
method for charter schools to assist school districts in financial recovery status. 24
P.S. § 6-642-A(a)(18); see also 24 P.S. § 6-681-A(f)(1). The use of the terms
“[n]egotiate” in Section 642-A(a)(18) of the School Code and “voluntary agreement”
in Section 681-A(f)(1) of the School Code evidences the General Assembly’s intent
that charter schools not be compelled to assist a school district in financial recovery.
Section 681-A(f)(2) of the School Code further reflects this intent by requiring that
any such monies charter schools provide to a school district “shall be in an amount
agreed upon by the charter school and the school district.” 24 P.S. § 6-681-A(f)(2)
(emphasis added). The trial court’s approval of what was effectively a statutory
modification permitting the Receiver to mandate that the Cyber Charter Schools
financially assist the District, was inconsistent with Section 681-A of the School
Code.        Because the trial court’s interpretation of the Receiver’s authority under
Section 672-A of the School Code is incompatible with Section 681-A of the School
Code, the trial court erred when it approved the Plan modification permitting the
alteration of statutorily-mandated per-student rates.26

        26
           Relying on Federal Deposit Insurance Corp. v. Board of Finance and Revenue, 84 A.2d
495 (Pa. 1951), the Cyber Charter Schools also argue that Section 672-A(c)(3) of the School Code,
which prohibits a receiver from unilaterally impairing, inter alia, lawful contractual or legal
obligations of a school district “unless otherwise ordered by a court of competent jurisdiction[,]”
refers to “an order previously granted by a different court.” Agora Br. at 31. Federal Deposit is
distinguishable from the instant case. Therein, the applicable statute extended the time to request a
tax refund “[w]hen any tax or other money has been paid to the Commonwealth, under a provision
of an act of Assembly subsequently held by final judgment of a court of competent jurisdiction
to be unconstitutional, or under an interpretation of such provision subsequently held by such
court to be erroneous.” Fed. Deposit, 84 A.2d at 497 (quoting Section 503 of the Fiscal Code, Act
of April 9, 1929, P.L. 343, 72 P.S. § 503, repealed in part by the Act of June 15, 1961, P.L. 373)
(emphasis added). There is no such similar language in the School Code’s relevant provisions.
Instead, Section 672-A(c) of the School Code simply prohibits a receiver from “[u]nilaterally
                                                 21
               2. Plan Adequacy
               The Cyber Charter Schools also argue that the trial court erred when it
approved the Plan’s modification, because a trial court is required to reject a
modification when there is “clear and convincing evidence that the modification is
arbitrary, capricious or wholly inadequate to restore the school district to financial
stability.” 24 P.S. § 6-672-A(b)(5).
               In support of their argument, the Cyber Charter Schools reference the
trial court’s conclusion that the District’s financial obligation to charter schools was
not the root cause of the District’s financial deficiencies, but rather the lack of
adequate funding caused by the elimination of Act 88 reimbursements,27 insufficient

impair[ing] or modify[ing] existing bonds, notes, school district securities or other lawful
contractual or legal obligations of the school district, except as otherwise ordered by a court of
competent jurisdiction or as provided in [S]ection 642-A(a)(3) [of the School Code].” 24 P.S. § 6-
672-A(c)(3) (emphasis added). The plain language of Section 672-A(c) of the School Code does
not mandate that a receiver’s action be based on a then-existing final judgment or judicial ruling.
Accordingly, this argument is without merit. Notwithstanding, for the above-stated reasons,
“except as otherwise ordered . . .” does not give the Receiver or the trial court the authority to order
a change to the Charter School Law. 24 P.S. § 6-672-A(c)(3).
       27
          The trial court placed the District’s financial instability squarely on the Commonwealth
and questioned the Commonwealth’s policy decisions, explaining:
               The elimination of Act 88 from the budgeting from [the District] had
               a devastating and immediate impact. Despite that and the need to
               address that dramatic cut in funding, the administration continues
               with the echoes from the past to trumpet over and over that the
               Commonwealth had to give special appropriations of 75 million
               dollars implying some sort of mismanagement and an exasperation at
               the level of charity it is providing [the District] and that it is some sort
               of poor cousin, charity case rather than accepting that [the District]
               had the rules changed on it. These appropriations and infusions are
               not charity to the poor children of [the District]. They are actually
               direct evidence of the [Commonwealth] underfunding [the District]
               by at least those sums, sums that should have been in the budget in the
               first place. They are direct evidence of the [Commonwealth] not
               meeting its [c]onstitutional and [s]tatutory obligation to properly fund
               all students in this Commonwealth regardless of background.
Trial Ct. October 9, 2015 Opinion at 19, R.R. at 5799a.
                                                   22
tax base and the District’s outstanding debt was the cause thereof. Given the actual
causes of the District’s insufficient finances, the Cyber Charter Schools assert that the
District failed to consider implementing effective methods to address them. They
further contend that the Revised Plan is inadequate as demonstrated by the fact that
even with the trial court’s approval of the Plan modification, the District will have
insufficient funds to complete the school year. The Cyber Charter Schools also
maintain that the trial court’s order (which the Cyber Charter Schools argue, “likely .
. . exceeded [the trial court’s] authority”) requiring the Commonwealth to pay the
District $20 million is proof that the Revised Plan was woefully insufficient to return
the District to financial stability.28 Agora Br. at 65.

      28
           A financial recovery plan must:
                (1) Provide for the delivery of effective educational services to all
                students enrolled in the financial recovery school district.
                (2) Provide for the payment of lawful financial obligations of the
                financial recovery school district.
                (3) Provide for the timely deposit of required payments to the Public
                School Employees’ Retirement Fund.
                (4) Provide a plan for the financial recovery school district’s return to
                financial stability[.]
                 (5) Set forth a cash flow analysis for the financial recovery school
                district.
                (6) State projections of revenues and expenditures for the current year
                and the next two years, both assuming the continuation of present
                operations and as impacted by the measures included in the financial
                recovery plan.
                (7) State benchmarks and timelines for restoring the financial
                recovery school district to financial stability.
                (8) Require the financial recovery school district to use financial data
                software that is connected directly to the department’s financial data
                systems to ensure that both the financial recovery school district and
                the department are using accurate and consistent data. All costs of the
                financial data software required to be used by the financial recovery
                school district under this paragraph shall be paid by the [D]epartment.
                                                   23
              Specifically, the Cyber Charter Schools argue:

              The [Revised Plan] filed by the Department and the District
              did not fix this problem. The [Revised P]lan noted that
              three charter schools agreed to forgive a total of $7.3
              million in payments owed to them by the District for the
              2014-2015 school year. It asked that this purportedly
              voluntary debt reduction be imposed on other charter
              schools as well, which would create a total debt reduction
              of $8.6 million.
              By the District’s own admission, this would still leave the
              District with a negative fund balance of $17.1 million, of
              which $3.4 million was owed to the public employees
              retirement system, $868,739 was owed for health care, and
              $11.4 million was owed to ‘other.’ No forgiveness of these
              other amounts was proposed. Instead, the Department and
              the District proposed that either $25 million would be
              provided to the District by the Commonwealth through a
              bill proposed by a state representative or that the negative
              fund balance would be refinanced, resulting in additional
              payments of $2 million a year by the District. The proposed



              (9) Establish specific criteria that the financial recovery school district
              must satisfy before the [S]ecretary may terminate the financial
              recovery school district’s financial recovery status under [S]ection
              624-A [of the School Code]. Such criteria shall include, but shall not
              be limited to:
                 (i) The financial recovery school district does not request an
                 advance of its basic education subsidy.
                 (ii) All teacher and other employee salaries are paid when due.
                 (iii) The financial recovery school district is not in default on any
                 bonds, notes or lease rentals and is not subject to withholding by
                 the [S]ecretary under [S]ection 633 [of the School Code].
                 (iv) The financial recovery school district does not satisfy the
                 criteria stated in regulations promulgated under [S]ection 621-
                 A(a)(2) [of the School Code].
                 (v) The financial recovery school district is making progress
                 toward financial stability.
24 P.S. § 6-641-A.
                                                 24
               bill has not been enacted into law and the proposed
               financing has not been obtained.

Agora Br. at 63 (citations omitted).
               Importantly, the trial court acknowledged that “[t]he [Revised Plan],
even with the huge $20 million concession of the [c]harter[ schools], instead of
further funding the District, will continue to further underfund it.” Trial Ct. October
9, 2015 Opinion at 12. The trial court expounded:

               The Commonwealth[’s] plan in essence is to make up the
               difference created by eliminating the Act 88 funding by
               shifting funding for the charters over to [the District] and by
               proposing increasing funding every year. The [Revised
               Plan] has partially done that. It got concessions from the
               [charter schools] for 20 million dollars this year and for
               11.2 million [dollars] in the next 10 from the [charter
               schools.] It has increased basic education funding by 8.6
               million dollars. However, Act 88 funding would have
               provided 25.6 million [dollars] this year and in subsequent
               years.

Trial Ct. October 9, 2015 Opinion at 17-18, R.R. at 5797a-5798a. Notwithstanding,
the trial court ultimately held: “The [Revised P]lan itself and the record established
on this case has all the elements needed to address and resolve the fiscal ‘structural’
and ‘negative fund balance’ deficit.” Id. at 19.
               Critically, the trial court’s order included far more than that proposed in
the Revised Plan. The trial court also ordered, sua sponte, that the Commonwealth
pay $20 million to the District.29 This mandate reflects that the trial court believed

      29
           The trial court explained its rationale for imposing the $20 million Commonwealth
payment:
               The settlement reached with the Brick and Mortar [c]harter[ schools]
               would take 20 million from the [c]harter[ schools] and make[] it
               available now for use by [the District]. This is a huge concession
               made by the [c]harter[ schools]. And yet, the Commonwealth in
               return does not as part of the [Revised P]lan take the elimination of a
               20 million dollar commitment and match it with its own concessions
                                                 25
that such substantial additional relief was necessary and, thus, demonstrates that the
Revised Plan, as proposed, was “wholly inadequate to restore the school district to
financial stability.” 24 P.S. § 6-672-A(b)(5). Therefore, even if this Court had found
that the trial court properly interpreted Section 672-A(c)(3) of the School Code, it
would have concluded that the trial court erred by approving the Plan modification
because it was clearly insufficient to move the District to financial stability.30


                                  Department’s Arguments

1. Trial Court’s Authority to Mandate Additional Funding

               The Department contends that the trial court erred when it ordered the
Commonwealth to pay $20 million to the District.31 It proffers three arguments in


               and commitment of more funds for [the District]. The budgeted sum
               the Commonwealth has committed to [the District] remains the same
               before and after the 20 million dollar concession. It seems that equity
               would require that the Commonwealth’s commitment for 2015-[20]16
               should be increased to match the extraordinarily generous 20 million
               dollar commitment made by the [c]harter[ schools].                   The
               Commonwealth should take that 20 million dollars it has taken from
               the [c]harter[ schools], using this court’s opinion as leverage and then
               pay an equal sum to the District to increase the funding for the
               District.
Trial Ct. October 9, 2015 Opinion at 9, R.R. at 5789a. Whether the trial court had authority to order
such a payment is addressed infra.
        30
            Having concluded that the trial court erred when it approved the Plan modification, this
Court does not address the Cyber Charter Schools’ challenges to the Act’s constitutionality, because
the law is well-established that “courts should avoid constitutional issues when the issue at hand
may be decided upon other grounds.” In re Fiori, 673 A.2d 905, 909 (Pa. 1996); see also
Commonwealth v. Herman, 161 A.3d 194 (Pa. 2017); Cary v. Bureau of Prof’l & Occupational
Affairs, State Bd. of Med., 153 A.3d 1205 (Pa. Cmwlth. 2017).
        31
           Because this Court has already rejected the Department’s first argument by concluding
that the trial court improperly held that the Act permitted the Receiver to modify statutorily-
mandated special education rates with trial court approval, this Court addresses the Department’s
two remaining arguments.

                                                 26
support of its position. First, the General Assembly permitted the trial court only to
approve or disapprove the Plan modification and that the trial court lacked authority
to impose additional obligations beyond those proposed in the Revised Plan. Second,
the adequacy of school funding levels is a nonjusticiable political issue. Third, the
trial court’s sua sponte order mandating the additional funding denied the Department
due process.
                Section 672-A(b)(5) requires a court of common pleas to “issue a
decision approving or disapproving the petition. The court of common pleas shall
approve the modification, unless the court finds by clear and convincing evidence
that the modification is arbitrary, capricious or wholly inadequate to restore the
school district to financial stability.” 24 P.S. § 6-672-A(b)(5) (emphasis added).
Accordingly, the Department concludes that, in accordance with the statute, the trial
court was permitted to either approve or disapprove the Third Petition to Amend, but
not to, sua sponte, order the Commonwealth to pay the District $20 million.
                The matter before the Court is analogous to the issue addressed by this
Court in Becker’s Café, Inc. v. Pennsylvania Liquor Control Board, 67 A.3d 885 (Pa.
Cmwlth. 2013). There, a licensee appealed from the Pennsylvania Liquor Control
Board’s (PLCB) denial of its renewal application to the county common pleas court,
which reversed the PLCB’s decision and granted renewal of the license. However,
the court also imposed a restriction on the premises’ operation.
                Arguing that the Liquor Code32 did not authorize the common pleas
court to do so, both the licensee and the PLCB challenged the common pleas court’s
authority to impose a condition on the license renewal. After review, this Court held:

                The trial court draws its authority to review, de novo, a
                refusal by the [PLCB] to renew a liquor license from
                Section 464 of the Liquor Code. 47 P.S. § 4-464. There is

      32
           Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §§ 1-101 - 10-1001.
                                                 27
                no express authority in Section 464 [of the Liquor Code]
                that permits a trial court to impose a condition on a renewal
                of a liquor license. Section 464 [of the Liquor Code] only
                authorizes a trial court to ‘either sustain or over-rule the
                action of the [PLCB] and either order or deny the issuance
                of a new license or the renewal or transfer of the license . . .
                to the applicant.’ Id.

Becker’s Café, 67 A.3d at 893-94.33
                Similarly, Section 672-A(b)(5) of the School Code authorizes a common
pleas court to “issue a decision approving or disapproving the petition.” 24 P.S. §
6-672-A(b)(5) (emphasis added). The trial court “draws its authority” therefrom.
Becker’s Café, 67 A.3d at 893. Section 672-A(b)(5) of the School Code does not
authorize the trial court to modify the Revised Plan,34 to add additional provisions, or
to fashion its own plan, and this Court can find no other authority in the School Code
permitting the trial court to do so.35


        33
           See also In re Private Sale of Prop. By the Millcreek Twp. Sch. Dist., 185 A.3d 272, 292
(Pa. 2018) (Pursuant to Section 707 of the School Code, which requires that a sale of an unused or
unnecessary school building is “subject to the approval of the court of common pleas of the county
in which the school district is located[,]” 24 P.S. § 7-707, “the trial court’s only role is to approve or
disapprove the sale presented for its consideration. It is not the trial court’s function either to select
the buyer . . . or . . . to direct the [s]chool [b]oard to conduct a public, rather than a private, sale.”);
In re Bd. of Pub. Educ., 376 A.2d 1009, 1010 (Pa. Cmwlth. 1977) (quoting Swift v. Abington Sch.
Dist., 297 A.2d 538, 540 (Pa. Cmwlth. 1972)) (“The statute gives the court the power to approve or
disapprove a private sale made by the board. The statute gives the court no power to negotiate for a
better price, make a new sale or conduct an auction.”).
        34
           Compare Section 672-A(b)(5) of the School Code, with Section 516(d) of the Insurance
Department Act of 1921 (Insurance Act), Act of May 17, 1921, P.L. 789, as amended, 40 P.S. §
221.16(d) (“[T]he court may either approve or disapprove the plan proposed, or may modify it and
approve it as modified.”) (emphasis added). As demonstrated by Section 516(d) of the Insurance
Act, the General Assembly knew how to authorize the trial court to modify the Revised Plan, if it so
intended. Notably, unlike Section 516(d) of the Insurance Act, the trial court’s authority under
Section 672-A(b)(5) of the School Code as granted by the General Assembly does not include the
authority to modify a plan.
        35
           See Sections 625-A, 634-A, 652-A, 663-A, 671-A, 672-A, 674-A, 675-A, 681-A, and
682-A of the School Code, 24 P.S. §§ 6-625-A, 6-634-A, 6-652-A, 6-663-A, 6-671-A, 6-672-A, 6-
674-A, 6-675-A, 6-681-A, 6-682-A.
                                                    28
              Notwithstanding, the District and the Receiver argue that the trial court
properly exercised equitable powers in ordering additional funding for the District.
This Court has explained:

              Where . . . the parties’ rights are regulated and fixed by a
              comprehensive statutory scheme, the maxim, ‘equity
              follows the law,’ is applicable. First Fed[.] Sav[.] & Loan
              Ass’n [of Lancaster] v. Swift, . . . 321 A.2d 895 ([Pa.] 1974).
              . . . A court simply ‘cannot devise a remedy which is
              inconsistent with existing legislation.’ Armstrong Sch[.]
              Dist[.] v. Armstrong Educ[.] Ass’n, . . . 291 A.2d 125, 128
              ([Pa. Cmwlth.] 1972).

Commonwealth v. 6969 Forest Ave., 713 A.2d 701, 705 (Pa. Cmwlth. 1998). Under
the School Code, a receiver’s powers, and the trial court’s role are “regulated and
fixed by a comprehensive statutory scheme[.]” Id. Accordingly, the trial court in this
case did not have authority to “devise a remedy which [was] inconsistent with
existing legislation.” Id. Based on the School Code’s clear language, the trial court
was without authority to, sua sponte, direct the Commonwealth to pay the District
$20 million. Its imposition of such obligation was error.36

2. Trial Court’s Refusal to Order Forgiveness of the District’s 2014-2015
Charter School Funding Debt
              The Department also argues that the trial court erred when it refused to
approve the Revised Plan’s proposal to grant the District “forgiveness” from the
District’s 2014-2015 charter school funding debt.37 Department Br. at 59. Having
       36
           Having concluded that the trial court had no authority to direct the Commonwealth to pay
$20 million to the District, this Court need not address the Department’s other arguments with
respect thereto.
        37
            The District references “the [Third Petition to Amend’s] initiative to forgive [the
District’s charter school funding debt.]” District Br. at 59 (emphasis added). That characterization
is inaccurate. The Receiver did not request the creditors to “forgive” the District’s indebtedness.
Id. Rather, the Receiver asked the trial court to eliminate the legal obligation the District had
incurred and deny the Charter Schools monies due and owing over the Cyber Charter Schools’
objections.
                                                29
already concluded that Section 672-A(c)(3) of the School Code is not an affirmative
grant of authority to the Receiver to set aside legal obligations, and no enumerated
power authorizes the Receiver to extinguish existing debts incurred pursuant to a
statutory mandate, the trial court did not err when it refused to order forgiveness of
the District’s 2014-2015 financial obligations to the District’s charter schools. See 24
P.S. § 6-672-A(b)(5).
             For all of the above reasons, the trial court’s October 9, 2015 and
October 29, 2015 orders are reversed, and the matter is remanded for review of the
Revised Plan within the parameters of this Opinion.


                                       ___________________________
                                       ANNE E. COVEY, Judge

Judge Fizzano Cannon did not participate in the decision in this matter.




                                          30
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Pennsylvania Cyber Charter     :
School                                    :   No. 2095 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Pennsylvania Virtual Charter   :
School                                    :   No. 2096 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Agora Cyber Charter School     :   No. 2097 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Commonwealth Connections       :
Academy Charter School                    :   No. 2098 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Pennsylvania Department of     :
Education and the Secretary of            :
Education Pedro A. Rivera                 :   No. 2181 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Pennsylvania Department of     :
Education and Secretary of                :
Education Pedro A. Rivera                 :   No. 2182 C.D. 2015
                                          :
In Re: Appointment of a Receiver for      :
the Chester Upland School District        :
                                          :
Appeal of: Commonwealth Connections       :
Academy Charter School                    :   No. 2183 C.D. 2015
In Re: Appointment of a Receiver for    :
the Chester Upland School District      :
                                        :
Appeal of: Agora Cyber Charter School :      No. 2184 C.D. 2015
                                        :
In Re: Appointment of a Receiver for :
the Chester Upland School District      :
                                        :
Appeal of: Pennsylvania Cyber Charter :
School                                  :    No. 2185 C.D. 2015
                                        :
In Re: Appointment of a Receiver for :
the Chester Upland School District      :
                                        :
Appeal of: Pennsylvania Virtual Charter :
School                                  :    No. 2186 C.D. 2015
                                        :
In Re: Appointment of a Receiver for :
the Chester Upland School District      :
                                        :
Appeal of: Achievement House Cyber :
Charter School                          :    No. 2228 C.D. 2015
                                        :
In Re: Appointment of a Receiver for :
the Chester Upland School District      :
                                        :
Appeal of: PA Distance Learning         :
Charter School and PA Leadership        :    No. 2229 C.D. 2015
Charter School                          :


                                       ORDER

            AND NOW, this 13th day of September, 2018, the Delaware County
Common Pleas Court’s October 9, 2015 and October 29, 2015 orders are reversed,
and this matter is remanded for further proceedings consistent with the opinion.
            Jurisdiction is relinquished.


                                       ___________________________
                                       ANNE E. COVEY, Judge